875 F.2d 861
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alex BILES, Petitioner-Appellant,v.Larry LACK, Warden, Mike Cody, Attorney General,Respondents-Appellees.
No. 88-6196.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Alex Biles, a Tennessee prisoner proceeding pro se, appeals the judgment of the district court dismissing his petition for habeas corpus relief filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his petition for habeas relief, Biles contended that:  1) there was insufficient evidence to support a conviction of grand larceny;  2) he was denied effective assistance of counsel because his trial counsel was not allowed to withdraw;  3) his right to confront witnesses against him was violated by the introduction of a certified copy of his criminal record;  4) he was denied due process of law when the trial court denied his motion for judgment of acquittal and allowed the state to reopen its proof;  5) he was unfairly prejudiced by the ruling of the Tennessee Court of Criminal Appeals regarding the trial court's jury instruction;  6) he was denied due process of law when he was reindicted on the charge of being a habitual criminal;  7) he was denied due process by the trial court's exclusion of character evidence on his behalf;  8) he was denied a speedy trial;  and 9) he was unconstitutionally subjected to double jeopardy when he was indicted twice for the same offense.


3
The district court held that Biles failed to establish a deprivation of his federal constitutional rights and dismissed the petition.


4
On appeal, Biles reasserts the arguments made in the district court with the exception of argument number 5 set out above.


5
Upon review, we find no error.  Accordingly, for the reasons set forth in the district court's memorandum opinion dated May 16, 1988, we hereby affirm the judgment of the district court dismissing Biles' petition for habeas corpus relief pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.